Exhibit 10.2

EXECUTION

BRIDGE FACILITY AGREEMENT

This Bridge Facility Agreement (“Agreement”) is made as of February 21, 2007 by
and between MOSCOW CABLECOM CORP., a Delaware corporation (the “Company”), ZAO
COMCOR-TV, a closed joint stock company organized under the laws of the Russian
Federation and a wholly-owned subsidiary of the Company (“Borrower” and together
with the Company, the “Obligors”), and RME FINANCE LTD, a company incorporated
under the laws of Cyprus (the “Lender”). In consideration of the mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

ARTICLE I

LOANS

1.1. TERM LOANS

On the terms and subject to the conditions of this Agreement, from the date
hereof through the Availability End Date, the Lender agrees to make to the
Borrower up to nine (9) working capital bridge loans (each a “Loan” and
collectively, the “Loans”) in an aggregate principal amount not to exceed the
Total Commitment, as adjusted from time to time in accordance with the terms of
this Agreement, in nine (9) tranches, Tranche I, Tranche II, Tranche III,
Tranche IV, Tranche V, Tranche VI, Tranche VII, Tranche VIII and Tranche IX. The
aggregate principal amount of the Loan advanced under each tranche shall not
exceed the Tranche Commitment in effect on the Funding Date of such Loan.
Borrower may request, prior to the Availability End Date, one (1) Loan under
each tranche during the Availability Periods specified below:

 

Tranche

  

Availability Period

Tranche I    The date that is 3 Business Days after the Closing Date to February
28, 2007 Tranche II    March 15, 2007 to March 31, 2007 Tranche III    April 15,
2007 to April 30, 2007 Tranche IV    May 15, 2007 to May 31, 2007 Tranche V   
June 15, 2007 to June 30, 2007 Tranche VI    July 15, 2007 to July 31, 2007
Tranche VII    August 15, 2007 to August 31, 2007 Tranche VIII    September 15,
2007 to September 30, 2007 Tranche IX    October 15, 2007 to October 31, 2007

When the Borrower desires to obtain a Loan, the Borrower shall notify Lender
(which notice shall be irrevocable) by facsimile transmission to be received no
later than 1:00 p.m. New York City time five (5) Business Days before the
proposed Funding Date on which the Loan is to be made, provided, however, that
the notice for the Loan under Tranche I shall be delivered by the Borrower no
later than 9.00 p.m. New York City time on the date hereof. The notice shall
specify a proposed Funding Date that is within the Availability Period for such
Loan and shall be signed by the General Director of the Borrower. Lender shall
be entitled to rely on any notice given by a person who Lender believes to be
the General Director of the Borrower or a designee thereof, and the Borrower
shall indemnify and hold Lender harmless for any damages or loss suffered by
Lender as a result of such reliance.

1.2. NOTES

The Borrower’s unconditional and absolute obligation to repay to the Lender the
principal of the Loans and interest thereon shall be evidenced by one or more
unsecured subordinated promissory notes (as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, and together with any renewals thereof or substitutions therefor,
each a “Note”, and collectively, the “Notes”), in substantially the



--------------------------------------------------------------------------------

form of Exhibit A hereto with appropriate insertions. The date and amount of
each repayment and prepayment of principal thereon received by the Lender with
respect to each Note shall be recorded by the Lender in its records or, at its
option, on the schedule attached to the applicable Note. The aggregate unpaid
principal amount so recorded shall be prima facie evidence of the principal
amount owing and unpaid on such Note to the Lender absent manifest error. The
failure to so record any such amount or any error in so recording any such
amount, however, shall not limit or otherwise affect the Borrower’s obligations
hereunder or under any Note to repay the principal amount of the Loan together
with all interest accruing thereon.

1.3. CLOSING

The closing (the “Closing”) will take place at the offices of Porzio, Bromberg &
Newman P.C., 156 W. 56th Street, New York, New York 10019 upon the satisfaction
of the conditions to Closing set forth in this Agreement on the date hereof, or
such other place, time and date as shall be mutually agreed to by the Borrower
and the Lender (the “Closing Date”). On or before the Funding Date of each Loan,
the Borrower shall deliver to the Lender a Note with respect to such Loan, dated
as of the Funding Date, in the principal amount equal to the amount of such
Loan. The Borrower shall deliver each Note against receipt by the Borrower from
the Lender of an amount equal to the Loan corresponding to the tranche for with
the Loan is made, by wire transfer in immediately available funds in U.S.
dollars to an account designated in writing by the Borrower in its request for
such Loan.

1.4. USE OF PROCEEDS

The proceeds of the Loans shall be used solely for the purpose of funding the
Borrower’s capital expenditures, operations and working capital requirements and
of the Borrower, in each case, incurred in the ordinary course of business as
presently conducted, and consistent with Schedule 7.1 of the Company Disclosure
Schedules (as defined below). None of the proceeds of any Loan will be used to
prepay or repurchase outstanding debt, make any payments to stockholders,
directors, officers, employees, contractors or affiliates (other than ordinary
course of business operating expenses, salary and wage payments), or make any
dividend or other distribution with respect to capital stock, or for any
personal, family or household purposes; provided, however, the Borrower may use
proceeds of the Loans to repay existing intercompany debt owing to the Company
up to the amount set forth on Section 1.4 of the Disclosure Schedule.

1.5. SUBORDINATION

The Notes and the indebtedness evidenced by each Note are subordinated to all
Senior Debt pursuant to the terms of a Subordination Agreement, dated as of the
date hereof, by and between the Lender and the Agent under the 2004 Facility
Agreement (as that term is defined therein).

ARTICLE II

REPAYMENT; PREPAYMENTS; INTEREST

2.1. REPAYMENT OF THE LOAN

The Borrower shall repay the aggregate outstanding principal amount of the
Loans, together with all accrued but unpaid interest thereon, and all other
obligations arising under this Agreement or the other Transaction Documents, in
full, in lawful money of the United States of America, on the earliest of (the
“Maturity Date”): (a) October 31, 2009, (b) the second anniversary of the
Availability End Date, or (c) the date upon which the Loans become or are
declared due and payable pursuant to Article VII of this Agreement or pursuant
to any Note or other Transaction Document.

 

2



--------------------------------------------------------------------------------

2.2. PREPAYMENTS

(a) The Borrower shall have the right to prepay the principal amount of each
Loan, in whole or in part, at any time without penalty or premium so long as the
Borrower does each of the following: (i) except in connection with a prepayment
as contemplated by Section 7.1(h) (in which case the Borrower shall provide as
much prior notice as is reasonably practicable under the circumstances),
provides Lender with not less than five (5) Business Days’ prior written notice
of its intent to prepay the Loans, which notice shall be irrevocable and shall
state the principal amount to be prepaid, date on which prepayment will be made
and shall state that the Borrower terminates the unfunded portion of the Total
Commitment and any right to receive Loans or other extensions of credit from
Lender (the “Prepayment Notice”), and (ii) tenders to Lender payment, in respect
of the Loans being prepaid: (i) the principal amount of the Loans to be prepaid,
(ii) all accrued and unpaid interest, fees and expenses then outstanding
hereunder or any Transaction Document on the date of prepayment; and (iii) all
other amounts, if any, that shall have become due and payable hereunder, under
the Notes or under any other Transaction Document.

(b) Restrictions on prepayment:

(i) No amounts paid or prepaid with respect to any Loan may be reborrowed.

(ii) No amounts of the Commitment cancelled may be subsequently reinstated.

2.3. INTEREST

(a) The Loans shall bear interest on the outstanding principal amount thereof at
a rate of ten percent (10%) per annum from the Closing Date. All accrued
interest on the Loans shall be, at the option of the Borrower (unless required
to be paid earlier by the terms hereof or any Note): (i) upon not less than five
(5) Business Days’ prior written notice to the Lender, paid by the Borrower to
the Lender in arrears on the last day of each calendar quarter, or (ii) if not
paid pursuant to clause (i) above, capitalized with, and added to, the principal
amount of such Loan on the last day of each calendar quarter, and shall
thereafter be deemed for all purposes to be a part of the principal amount
thereof (and the principal amount shall be increased by the amount of such
capitalized interest at the end of such calendar quarter); provided that
(1) interest accrued pursuant to Section 2.3(b) shall be payable on demand, and
(2) in the event of any repayment or prepayment of the Loans, accrued interest
on the principal amount repaid or prepaid (not previously capitalized and added
to the principal amount of the Loans) shall be payable on the date of such
repayment or prepayment. All computations of interest shall be made on the basis
of a year of 360 days, and actual days elapsed.

(b) Notwithstanding the rate of interest specified above, after an Event of
Default and during the continuance thereof (regardless of whether the Loans have
been accelerated), the Borrower agrees to pay interest (after as well as before
judgment to the extent permitted by applicable law) on all unpaid principal,
interest or other amounts owing under the Transaction Documents, at a rate of
thirteen percent (13%) per annum. Unpaid interest on such amounts will continue
to accrue and will (to the extent permitted by applicable law) be compounded
daily.

2.4. USURY

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to the Loan, together with all fees, charges and other amounts
which are treated as interest on the Loans under applicable law shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
charges payable in respect thereof, shall be limited to the Maximum Rate.

 

3



--------------------------------------------------------------------------------

2.5 TAX GROSS UP

Any and all payments or reimbursements made hereunder, under the Notes, under
the Guaranty or any other Loan Document shall be made free and clear of and
without deduction for any and all Taxes or other charges or withholding and all
liabilities with respect thereto of any nature whatsoever imposed by any taxing
authority, excluding such taxes to the extent imposed on the Lender’s gross or
net income by the jurisdiction in which the Lender is organized, doing business
or otherwise is subject to tax without regard to the transactions contemplated
by this Agreement (any such taxes described herein as “Excluded Taxes”). Except
with respect to Excluded Taxes, if any Obligor shall be required by law to
deduct any such amounts from or in respect of any sum payable hereunder to the
Lender, then the sum payable hereunder or under such other Transaction Document
shall be increased as may be necessary so that, after making all required
deductions, the Lender receives an amount equal to the sum it would have
received had no such deductions been made. Each Obligor shall (within three
(3) Business Days of demand by the Lender) pay to the Lender an amount equal to
the loss, liability or cost that the Lender determines will be or has been,
directly or indirectly, suffered for or on account of any Tax (other than
Excluded Taxes) in respect of a Loan Document.

2.6 OBLIGATIONS ABSOLUTE.

The payment obligations of the Obligors hereunder and under the Transaction
Documents shall be absolute, unconditional and irrevocable under all
circumstances whatsoever, including, the existence of any claim, set-off,
defense or other rights which an Obligor may have at any time against the Lender
or any other Person whether in connection with this Agreement or any related or
unrelated transaction.

ARTICLE III

CONDITIONS TO CLOSING AND FUNDING

3.1. CONDITIONS TO CLOSING. The obligation of the Lender to make the Tranche I
Loan, is subject to the fulfillment to the Lender’s satisfaction, on or prior to
the Closing Date, of each of the following conditions, unless otherwise waived
in writing by the Lender:

(a) Loan Documents. The Lender shall have received, in form and substance
satisfactory to the Lender each of the following:

(i) this Agreement;

(ii) the Tranche I Note;

(iii) the Guaranty;

(iv) certificates of the Secretary of the Borrower and the Company with respect
to incumbency and resolutions authorizing the execution and delivery of this
Agreement and the other Transaction Documents; and

(v) such other documents, instruments and certificates as the Lender may
reasonably request.

(b) Execution of Merger Agreement. The Merger Agreement shall have been fully
executed and delivered.

(c) Consents and Waivers. The Obligors shall have obtained all necessary
consents or waivers, if any, from all parties governmental and private to any
Material Contracts to which either Obligor is a party or by which it is bound
immediately prior to the Closing in order that the transactions contemplated by
the Transaction Documents may be consummated.

 

4



--------------------------------------------------------------------------------

(d) Corporate Proceedings. All corporate and other proceedings taken or required
to be taken by the Obligors in connection with the transactions contemplated by
this Agreement and the other Transaction Documents to be consummated prior to
the Closing shall have been taken, and the Lender shall have received such other
documents, in form and substance reasonably satisfactory to the Lender and its
counsel, as to such other matters incident to the transactions contemplated
hereby as the Lender may reasonably request.

3.2. CONDITIONS TO FUNDING EACH LOAN. The obligation of the Lender to make each
Loan, including the Tranche I Loan, is subject to the fulfillment to the
Lender’s satisfaction, on or prior to the Funding Date for such Loan, of each of
the following conditions, unless otherwise waived in writing by the Lender:

(a) Delivery of a Note. The Borrower shall have executed and delivered a Note
prepared by the Lender setting forth the terms of the Loan.

(b) Representations and Warranties Correct; No Default. The representations and
warranties of the Obligors set forth in Article IV hereof (including without
limitation the representations set forth in the Merger Agreement incorporated
herein) shall be true and correct when made, and shall be true and correct on
the Closing Date and each Funding Date with the same force and effect as if they
had been made on and as of the Closing Date and each Funding Date. No Event of
Default, or any other event which, with the giving of notice, the lapse of time,
or both, would constitute an Event of Default, shall have occurred and be
continuing on the date of this Agreement, on the Closing Date, on the date any
request for a Loan is submitted to Lender, or on any Funding Date.

(c) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Obligors on or prior to the
Closing Date or any Funding Date shall have been performed or complied with by
the Obligors.

(d) No Impediments. Neither the Obligors, nor the Lender shall be subject to any
order, decree or injunction of a court or administrative or governmental body or
agency of competent jurisdiction directing that the transactions provided for in
the Transaction Documents or any material aspect thereof not be consummated as
contemplated by the Transaction Documents. There shall not be any action, suit,
proceeding, complaint, charge, hearing, inquiry or investigation before or by
any court or administrative or governmental body or agency pending or, to the
Obligors’ best knowledge, threatened, wherein an unfavorable order, decree or
injunction would prevent the performance of any of the Transaction Documents or
the consummation of any material aspect of the transactions or events
contemplated thereby, declare unlawful any aspect of the transactions or events
contemplated by the Transaction Documents, cause any material aspect of the
transactions contemplated by the Transaction Documents to be rescinded or have a
Material Adverse Effect.

(e) Satisfaction of Milestones. With respect to Tranches II through IX, the
Borrower shall have delivered a certificate of the General Director of the
Borrower, in form and substance satisfactory to the Lender, certifying that the
Borrower has, for the immediately preceding calendar month, achieved or exceeded
the required operating benchmarks set forth on Schedule I hereto, together with
such supporting information, worksheets and documentation as the Lender may
reasonably request in connection therewith.

(g) Availability Period. The Availability End Date shall not have occurred.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS

The Borrower, on behalf of itself, and the Company, on behalf of itself and the
Borrower hereby: (a) represent and warrant that each Obligor has read and is
aware of all of the terms, conditions, representations, warranties, covenants
and other undertakings set forth in the Merger Agreement, (b) represent and
warrant that each of the representations and warranties set forth in Article V
of the Merger Agreement, as qualified or limited by the Company Disclosure
Schedule (as that term is defined in the Merger Agreement), are true, correct
and complete, and (c) make, for purposes of this Agreement, and incorporate
herein by this reference as though fully set forth

 

5



--------------------------------------------------------------------------------

herein, each of the representations and warranties set forth in Article V of the
Merger Agreement with the intent that such representations shall have
independent force and effect under this Agreement notwithstanding the
cancellation, expiration or termination of the Merger Agreement, the
enforceability of any term or provision thereof, or any determination that the
Merger Agreement is no longer in force or effect. Without limiting the
generality of the foregoing, the Obligors shall be deemed to have made each of
the representations and warranties set forth in Article V of the Merger
Agreement as of the Closing Date, date of delivery of each request for a Loan
and as of each Funding Date.

Except as set forth in (i) the Company Reports (as defined below) filed prior to
the date hereof; or (ii) the applicable section of the disclosure schedule
delivered by the Company to Lender on the date hereof (the “Disclosure
Schedule”) (it being understood that any matter disclosed in any section or
subsection of the Disclosure Schedule with respect to the corresponding section
or subsection of this Agreement shall be deemed to be disclosed under any other
section or subsection of this Agreement, as long as the relevance of such
disclosure to such other section or subsection of the Agreement is reasonably
apparent, the Obligors hereby jointly and severally represent and warrants to
the Lender as follows:

4.1. AUTHORIZATION

Each of the Obligors has all requisite corporate power and authority (i) to
execute and deliver, and to perform and observe their respective obligations
under, the Transaction Documents to which it is a respective party, and (ii) to
consummate the transactions contemplated hereby and thereby. This Agreement has
been duly and validly executed and delivered by the Obligors.

4.2. BINDING OBLIGATIONS; NO MATERIAL ADVERSE CONTRACTS; NO CONSENTS

The Transaction Documents constitute valid and binding obligations of the
Obligors enforceable in accordance with their respective terms subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to affecting creditors’ rights
and to general equity principles. Except as set forth in Section 4.2 of the
Disclosure Schedule, the execution, delivery and performance by the Obligors of
the Transaction Documents and compliance therewith will not result in any
violation of and will not conflict with, or result in a breach of any of the
terms of, or constitute a default, or accelerate or permit the acceleration of
any rights or obligations, under, any provision of state, local, federal or
foreign Law to which any Obligor is subject, the Certificate of Incorporation,
as amended, or the By-Laws, as amended, of any Obligor, or any Material Contract
judgment, decree, order, rule or regulation or other restriction to which any
Obligor is a party or by which it is bound, result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of such Obligor pursuant to any such term. No stockholder of the Obligors
has or will have any preemptive rights or rights of first refusal by reason of
the issuance of the Notes. No filing with or notice to, and no permit,
authorization, registration, consent or approval of, any governmental entity is
required on the part of either Obligor or any of their respective Subsidiaries
for the execution, delivery and performance by Obligors of this Agreement or the
consummation by the Obligors of the transactions contemplated hereby except such
filings, notices, permits, authorizations, registrations, consents or approvals,
the failure of which to make, give or obtain would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.3 ABSENCE OF CERTAIN CHANGES OR EVENTS.

Since December 31, 2005 and through the date hereof and each Funding Date,
except as disclosed in the Company Reports and Section 4.3 of the Disclosure
Schedule, each of the Company and its Subsidiaries has conducted its business
only in the ordinary course of such business, and there has not been any change
in or effect on the business, assets, liabilities, property, financial condition
or results of operations of any of the Company and its Subsidiaries that
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Obligors hereby jointly covenant and agree, so long as any obligations
hereunder, under any Note or any other Transaction Document remain outstanding
or the Lender has any obligation to make additional Loans, as follows:

5.1. MAINTENANCE OF CORPORATE EXISTENCE; TAXES

(a) The Obligors shall maintain in full force and effect their respective
corporate existence, rights and franchises and all terms of licenses and other
rights to use licenses, trademarks, trade names, service marks, copyrights,
patents, processes or any other Intellectual Property owned or possessed by it
and necessary to the conduct of its business, except where failure to maintain
such rights, franchises and terms of licenses and other rights to use such
Intellectual Property could not reasonably be expected to have a Material
Adverse Effect.

(b) The Obligors shall (i) promptly pay and discharge, or cause to be paid and
discharged when due and payable, all lawful Taxes, assessments and governmental
charges or levies imposed upon the income, profits, assets, property or business
of the Obligors and the Subsidiaries, (ii) withhold and promptly pay to the
appropriate tax authorities all amounts required to be withheld from wages,
salaries and other remuneration to employees, and (iii) promptly pay all claims
or indebtedness (including, without limitation, claims or demands of workmen,
materialmen, vendors, suppliers, mechanics, carriers, warehousemen and
landlords) which, if unpaid might become a Lien upon the assets or property of
the Obligors; provided, however, that any such Tax, Lien, assessment, charge or
levy need not be paid if (1) the validity thereof shall be contested timely and
in good faith by appropriate proceedings, (2) the Obligors shall have set aside
on its books adequate reserves with respect thereto, and (3) the failure to pay
shall not be prejudicial in any material respect to the holders of the Notes,
and provided further that the Obligors will pay or cause to be paid any such
tax, lien, assessment, charge or levy forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefore.
Except to the extent prohibited by Article VI of this Agreement, the Obligors
shall pay or cause to be paid all other indebtedness incident to the operations
of the Obligors or the Subsidiaries.

5.2. BASIC FINANCIAL INFORMATION

The Obligors shall furnish the following reports to the Lender, so long as it is
a holder of any Note:

(a) as soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Obligors, (i) audited balance sheets of the Obligors as
at the end of such year, together with audited statements of income and retained
earnings and statements of cash flows of the Obligors for such year, together
with notes related thereto, each prepared in accordance with GAAP, consistently
applied, and setting out in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and certified by certified
independent public accountants of established national reputation, and (ii) a
report of the principal financial officer of the Company containing a management
discussion and analysis of the Company’s consolidated financial condition at the
end of such year and the results of operations for such year, including, but not
limited to, a description of significant events with respect to the Company and
its Subsidiaries, if any, during the preceding year and any planned or
anticipated significant activities or events during the upcoming months;

(b) as soon as practicable, but in any event within 45 days after the end of
each of the first three fiscal quarters of the Obligors in each year, (i) an
unaudited balance sheet at the end of such quarter, and unaudited statements of
income, of profit and loss and of changes in financial condition of the Obligors
(including cash flow statements) for such period and for the current fiscal year
to date, in each case prepared in accordance with GAAP, consistently applied
(other than for accompanying notes and subject to changes resulting from
year-end audit adjustments), and (ii) a report of the principal financial
officer of the Company containing a management discussion and analysis of the
Company’s consolidated financial condition at the end of such quarter and the
results of

 

7



--------------------------------------------------------------------------------

operations for such quarter and the year to date, including, but not limited to,
a description of significant events with respect to the Company and its
Subsidiaries, if any, during such periods and any planned or anticipated
significant activities or events during the upcoming months; and

(c) with reasonable promptness such other information and financial data
concerning the Obligors as any Person entitled to receive materials under this
Section 5.2 may reasonably request.

5.3. NOTICE OF ADVERSE CHANGE

The Obligors shall promptly give notice to the Lender (but in any event within
two days) after becoming aware of the existence of any condition or event which
constitutes, or the occurrence of, any of the following:

(a) any Event of Default or any default that with the passage of time or the
giving of notice would constitute an Event of Default;

(b) the institution or threatening of institution of any action, suit or
proceeding against the Obligors or any Subsidiary before any court,
administrative agency or arbitrator, including, without limitation, any action
of a foreign government or instrumentality, which, if adversely decided, could
reasonably be expected to have a Material Adverse Effect;

(c) any information relating to the Obligors or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect; or

(d) any failure by the Obligors or any Subsidiary to comply with the provisions
of Section 5.4 below.

Any notice given under this Section 5.3 shall specify the nature and period of
existence of the condition, event, information, development or circumstance, the
anticipated effect thereof and what actions the Company and the Borrower, as the
case may be, has taken and proposes to take with respect thereto.

5.4. COMPLIANCE WITH AGREEMENTS; COMPLIANCE WITH LAWS

The Company shall, and shall cause its Subsidiaries to, comply with the terms
and conditions of all Material Contracts. The Company shall, and shall cause
each Subsidiary to, duly comply with any Laws relating to the conduct of their
respective businesses, properties or assets, in each case except for any such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.

5.5. PROTECTION OF LICENSES

The Company shall, and shall cause its Subsidiaries to, maintain, defend and
protect to the best of their ability licenses and sublicenses (and to the extent
the Company or a Subsidiary is a licensee or sublicensee under any license or
sublicense, as permitted by the license or sublicense agreement), trademarks,
trade names, service marks, patents and applications therefore and other
proprietary information or Intellectual Property owned or used by it or them and
shall keep duplicate copies of any licenses, trademarks, service marks or
patents owned or used by it, if any, at a secure place selected by the Company.

5.6. ACCOUNTS AND RECORDS; INSPECTIONS

(a) The Company shall keep true records and books of account in which full, true
and correct entries will be made of all dealings or transactions in relation to
the business and affairs of the Company and its Subsidiaries in accordance with
GAAP applied on a consistent basis.

 

8



--------------------------------------------------------------------------------

(b) The Obligors shall permit the Lender or any of such Lender’s officers,
employees or representatives during regular business hours of the Obligors, upon
reasonable notice and as often as the Lender may reasonably request, to visit
and inspect the offices and properties of the Obligors and to make extracts or
copies of the books, accounts and records of the Obligors or the Subsidiaries,
and to discuss the affairs, finances and accounts of the Obligors and the
Subsidiaries, with the Obligors’ directors and officers, its independent public
accountants, consultants and attorneys.

(c) Nothing contained in this Section 5.6 shall be construed to limit any rights
that the Lender may have with respect to the books and records of the Obligors
and the Subsidiaries, to inspect its properties or to discuss its affairs,
finances and accounts.

5.7. MAINTENANCE OF OFFICE

The Obligors will maintain its principal office at the address of the Obligors
set forth in Section 10.4 of this Agreement where notices, presentments and
demands in respect of this Agreement, the Notes and the other Transaction
Documents may be made upon the Obligors, until such time as the Obligors shall
notify the Lender in writing, at least 30 days prior thereto, of any change of
location of such office.

5.8. FURTHER ASSURANCES

From time to time the Obligors shall execute and deliver to the Lender such
other instruments, certificates, agreements and documents and take such other
action and do all other things as may be reasonably requested by the Lender in
order to implement or effectuate the terms and provisions of this Agreement and
the transactions contemplated hereby.

5.9. SEC REPORTS

The Company will file, on a timely basis, any SEC Reports and keep all such SEC
Reports and public information current, provided that, without limiting any
obligations or requirements of the Merger Agreement, if the Company is unable to
timely file any such SEC Report, so long as the Company files a Form 12b-25 in
the time frame required by Rule 12b-25 promulgated under the Securities Exchange
Act of 1934, as amended, the Company shall not be in violation of this
Section 5.9 if it is using reasonable diligence to file such SEC Report as soon
as practicable. The Company agrees that none of the SEC Reports filed by the
Company will, at the time of filing, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.

ARTICLE VI

NEGATIVE COVENANTS

Each Obligor hereby covenants and agrees, so long as any obligations hereunder,
under any Note or any other Transaction Document remain outstanding, or the
Lender has any obligation to make additional Loans, it will not, and will not
permit any of its Subsidiaries, directly or indirectly, without the prior
written consent of the Lender:

6.1. STAY, EXTENSION AND USURY LAWS

At any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereinafter in force, which may affect the covenants or the
performance of the Notes, this Agreement or the other Transaction Documents, the
Obligors hereby expressly waiving all benefit or advantage of any such law, or
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Lender but will suffer and permit the execution of every
such power as though no such law had been enacted.

 

9



--------------------------------------------------------------------------------

6.2. LIENS

Except as otherwise provided in this Agreement or any other Transaction
Document, create, incur, assume or permit to exist any Lien on any part of its
properties or assets, or on any interest it may have therein, now owned or
hereafter acquired.

6.3. INDEBTEDNESS

Create, incur, assume, suffer, permit to exist, or guarantee, directly or
indirectly, any indebtedness, excluding:

(a) indebtedness existing on the date hereof and described in Section 6.3 of the
Disclosure Schedule;

(b) indebtedness incurred by the Borrower relating to vendor financing provided
that such vendor financing is incurred in its ordinary course of business for
the purposes of building out the Broadband Cable Network and has been consented
to by the Lender;

(c) indebtedness relating to amounts owed to an Obligor;

(d) indebtedness relating to trade credit in the ordinary course of business; or

(e) the Notes.

6.4. ARM’S LENGTH TRANSACTIONS

Enter into any transaction, contract or commitment or take any action other than
at Arm’s Length, unless such transaction, contract or arrangement is entered
into with an Obligor.

6.5. LOANS AND ADVANCES

Make any advance or loan to, or guarantee any obligation of, or make any
investment in any Person, except for an intercompany loans or advances in the
ordinary course of business and those provided for in this Agreement.

6.6. OTHER BUSINESS

Enter into or engage, directly or indirectly, in any business other than the
business currently conducted or proposed to be conducted as disclosed to the
Lender prior to the date hereof by the Obligors.

6.7. OTHER NEGATIVE PLEDGES

(a) Except as set forth in Section 7.1 of the Company Disclosure Schedule, the
business of the Company and the Subsidiaries shall be conducted only in the
ordinary course and, to the extent consistent therewith, the Company and its
Subsidiaries shall use their respective commercially reasonable efforts to
preserve their business organizations intact and maintain their existing
relations and goodwill with customers, suppliers, distributors, creditors,
lessors, key employees and business associates and keep available the services
of the present key employees of the Company and the Subsidiaries.

 

10



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 6.7(a) and in furtherance
thereof, the Company shall not and shall not permit its Subsidiaries to (unless
the Lender shall otherwise approve in writing, in its sole discretion):

(i) adopt or propose any change in its certificate of incorporation or By-Laws
(or similar governing documents);

(ii) merge or consolidate the Company or any of its Subsidiaries with any other
Person, except for any such transactions among wholly-owned Subsidiaries of the
Company;

(iii) acquire assets outside of the ordinary course of business from any Persons
with a purchase price in excess of $100,000 in the aggregate except pursuant to
Contracts in effect as of the date of this Agreement;

(iv) other than (A) as required by the terms of Contracts in effect as of the
date of this Agreement, (B) upon the exercise of outstanding Company Options or
Company Common Warrants or warrants to purchase Series B Stock, (C) pursuant to
the terms of the Debentures (to the extent required by such terms) or (D) upon
conversion of outstanding shares of Series A Stock and Series B Stock, in each
case, in accordance with their terms, issue, sell, pledge, dispose of, grant,
transfer, lease, license, guarantee, encumber, or authorize the issuance, sale,
pledge, disposition, grant, transfer, lease, license, guarantee or encumbrance
of, any shares of capital stock of the Company or any Subsidiary (other than the
issuance of shares by a wholly-owned Subsidiary of the Company to the Company or
another wholly-owned Subsidiary), or securities convertible or exchangeable or
exercisable for any shares of such capital stock, or any options, warrants or
other rights of any kind to acquire any shares of such capital stock or such
convertible or exchangeable securities;

(v) declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to any of its capital stock
(except for (i) dividends or other distributions by any direct or indirect
wholly-owned Subsidiary of the Company to the Company or to any other direct or
indirect wholly-owned Subsidiary of the Company, (ii) periodic dividends and
other periodic distributions by non-wholly-owned Subsidiaries of the Company in
the ordinary course of business and (iii) declaration and payment of scheduled
dividends with respect to the Series A Stock);

(vi) reclassify, combine, split, subdivide or redeem, purchase or otherwise
acquire, directly or indirectly, any of its capital stock or securities
convertible or exchangeable into or exercisable for any shares of its capital
stock;

(vii) incur any third-party indebtedness for borrowed money or guarantee
indebtedness or any other obligation of another Person other than in the
ordinary course of business consistent with past practice and in compliance with
the Company’s existing Contracts;

(viii) enter into any Contract that would have been a Material Contract had it
been entered into prior to the execution of this Agreement, other than any such
Contract (A) entered into in the ordinary course of business or (B) providing
for any capital expenditure to the extent permitted by Section 6.7(c)(ii);

(ix) other than in the ordinary course of business, amend or modify in any
material respect, or terminate or waive any material right or benefit under, any
Material Contract;

(x) make any changes with respect to accounting policies or practices, except as
required by changes in GAAP or by Legal Requirement;

(xi) settle any litigation or other proceedings before or threatened to be
brought before a Governmental Entity or arbitral proceeding for an amount
payable by or on behalf of the Company or any Subsidiary in excess of $100,000
in the aggregate for all such litigation or proceedings (exclusive of any
amounts to be received by the Company in reimbursement of such settlement
amount, whether under any insurance policy or indemnity, other than such amounts
that are contested) or which would be reasonably likely to have any material
adverse impact on the operations of the Company or any of its Subsidiaries or on
any current or future litigation or other proceeding of the Company or any of
its Subsidiaries;

 

11



--------------------------------------------------------------------------------

(xii) sell, lease, license or otherwise dispose of any assets of the Company or
its Subsidiaries except for sales of (A) products or services provided in the
ordinary course of business or (B) other assets in aggregate amount not in
excess of $100,000 in the aggregate, and other than pursuant to Contracts in
effect as of the date of this Agreement;

(xiii) engage in the conduct of any new line of business; or

(xiv) agree, resolve or commit to do any of the foregoing.

(c) Without limiting the generality of Section 6.7(a) and in furtherance
thereof, the Company shall not and shall not permit its Subsidiaries to (unless
the Lender shall otherwise approve in writing, which approval shall not be
unreasonably withheld or delayed):

(i) other than pursuant to Contracts in effect as of the date of this Agreement
and disclosed on the Disclosure Schedule, make any loan, advance or capital
contribution to or investment in any Person (other than a wholly-owned
Subsidiary of the Company) outside the ordinary course of business;

(ii) make or authorize any capital expenditure in excess of $100,000 in the
aggregate;

(iii) except as required by Law, make any material Tax election or take any
material position on any material Tax Return filed on or after the date of this
Agreement or adopt any material method therefor that is inconsistent with
elections made, positions taken or methods used in preparing or filing similar
Tax Returns in prior periods;

(iv) other than pursuant to Contracts in effect as of the date of this Agreement
and identified on the Disclosure Schedule or as otherwise required by Law,
(A) enter into any new employment or compensatory agreements with, or increase
the compensation and employee benefits of, any employee, consultant, or director
of the Company or any Subsidiary (including entering into any bonus, severance,
change of control, termination, reduction-in-force or consulting agreement or
other employee benefits arrangement or agreement pursuant to which such person
has the right to any form of compensation from the Company or any Subsidiary),
(B) hire any employee to fill a position at the level of (i) executive officer
or (ii) vice president or above who reports directly to an executive officer, or
(C) adopt or amend in any respect, or accelerate vesting or payment under, any
Benefit Plan in the case of clauses (A) and (C) above other than in the ordinary
course of business consistent with past practice; or

(v) agree, resolve or commit to do any of the foregoing.

ARTICLE VII

EVENTS OF DEFAULT

7.1. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing, an “Event of
Default” shall be deemed to have occurred:

(a) if the Borrower shall default in the payment of any part of the principal or
interest of any Note, when the same shall become due and payable, whether at
maturity or at a date fixed for payment or prepayment or by acceleration or
otherwise;

 

12



--------------------------------------------------------------------------------

(b) if the Obligors shall default in the performance of any of the covenants
contained in Articles V or VI and, in a case of a default under Section 5.1
through and including Section 5.7 (exclusive of Section 5.1(c)), such default
shall have continued without cure for fifteen (15) days after written notice
(“Default Notice”) is given to the Borrower with respect to such covenant by the
Lender (and the Borrower shall give to all of the holders of the Notes at the
time outstanding prompt written notice of the receipt of such Default Notice,
specifying the default referred to therein); provided, however, that such 15 day
grace period shall not apply in the event the Borrower fails to give notice as
provided in Section 5.3; provided, further, that no Loans may be requested and
Lender shall have no obligation to fund Loans during such grace period;

(c) except as provided in Section 7.1(b), if the Company or the Borrower shall
default in the performance of any other agreement contained in any Transaction
Document or in any other agreement executed in connection with this Agreement
and such default shall not have been remedied to the satisfaction of the Lender
within 15 days after notice thereof shall have been given to the Borrower;
provided, however, that such 15 day grace period shall not apply in the event
the Borrower fails to give notice as provided in Section 5.3; provided, further,
that no Loans may be requested and Lender shall have no obligation to fund Loans
during such grace period;

(d) if any representation or warranty made by the Obligors or any of their
officers in any Transaction Document or in or any certificate delivered pursuant
thereto shall prove to have been incorrect in any material respect when made or
deemed made;

(e) if any default shall occur under any indenture, mortgage, agreement,
instrument or commitment evidencing, or under which there is at the time
outstanding, any indebtedness of the Company or its Subsidiaries, in excess of
$250,000, or which results in such indebtedness, in an aggregate amount (with
other defaulted indebtedness) in excess of $250,000 becoming (or being declared
by its holders or, on its behalf, by an agent or trustee therefore to be) due
and payable prior to its due date;

(f) if a Change of Control occurs;

(g) if there shall occur a termination of the Merger Agreement under Section 9.4
(other than 9.4(a)) thereof;

(h) if there shall occur a termination of the Merger Agreement under
Section 9.3(e) thereof and the Lender has not, within five (5) Business Days
after such termination, waived in writing the Event of Default that would result
from such termination with the passage of time; provided, however, such
termination shall not be an Event of Default hereunder until ten (10) Business
Days shall have passed after the date of such termination and the Loans shall
not have been prepaid in accordance with Section 2.2 hereof; provided, further,
that no Loans may be requested and Lender shall have no obligation to fund Loans
from and after the date of such termination;

(i) if any of the Company or its Subsidiaries shall default in the observance or
performance of any term or provision of any other Material Contract to which it
is a party or by which it is bound which default could reasonably be expected to
have a Material Adverse Effect and such default is not waived or cured within
the applicable grace period; provided, however, that no Loans may be requested
and Lender shall have no obligation to fund Loans during such grace period;

(j) if a final judgment which, either alone or together with other outstanding
final judgments against the Company and its Subsidiaries, exceeds an aggregate
of $250,000 shall be rendered against the Company or any Subsidiary and such
judgment shall have continued undischarged or unstayed for 10 days after entry
thereof; provided, further, that no Loans may be requested and Lender shall have
no obligation to fund Loans during such grace period;

(j) if the Company or any Subsidiary shall generally not pay its debts as such
debts become due, or otherwise become insolvent, or shall make an assignment for
the benefit of creditors generally, or shall admit in writing its inability to
pay its debts generally; or if any proceeding shall be instituted by or against
the Company or

 

13



--------------------------------------------------------------------------------

any Subsidiary seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or the reorganization or relief of debtors, or seeking entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 45 days (provided that no Loans
may be requested and Lender shall have no obligation to fund Loans prior to the
dismissal of such proceeding) or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property) shall occur; or if any writ of
attachment or execution or any similar process shall be issued or levied against
it or any substantial part of its property which is either not released, stayed,
bonded or vacated within 45 days after its issue or levy or any of the actions
sought or relief sought in any proceeding pursuant to which such writ or similar
process shall be issued or initiated shall occur or be granted; or if the
Company or any Subsidiary takes corporate action in furtherance of any of the
aforesaid purposes or conditions;

(k) if any provision of any Transaction Document shall for any reason cease to
be valid and binding on, or enforceable against, the Obligors; or

(l) any Transaction Document (or any financing statement) which purports to
provide for the priority in right of payment of the Borrower’s obligations under
the Transaction Documents to or in favor of the Lender shall cease to preserve
such priority.

7.2. REMEDIES

Upon the occurrence and during the continuance of an Event of Default, the
Lender may at any time, at its option, by written notice or notices to the
Obligors (a) declare the Notes to be due and payable, whereupon the same shall
forthwith mature and become due and payable, together with interest accrued
thereon, without presentment, demand, protest or notice, all of which are hereby
waived by the Obligors; and (b) declare any other amounts payable to the Lender
under this Agreement or the other Transaction Documents or as contemplated
hereby or thereby immediately due and payable; provided, however, that upon the
occurrence of an Event of Default under Section 7.1(j), the Notes, together with
interest accrued thereon, and all other amounts owing hereunder or under any
other Transaction Document shall automatically become and be due and payable,
without presentment, demand, protest or notice of any kind, or any other action
of the Lender of any kind, all of which are hereby waived by the Obligors.

7.3. ENFORCEMENT

In case any one or more Events of Default shall occur and be continuing, the
Lender or its agents may proceed to protect and enforce the rights of the Lender
(granted to it or to its agent) by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement in
favor of the Lender or its agent which is contained in any of the Transaction
Documents or in any Note or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law (including, without limitation, the right to enforce the
Guaranty in accordance with its terms). In case of a default in the payment of
any principal of or interest on the Note, the Obligors will pay to the holder
thereof such further amount as shall be sufficient to cover the cost and the
expenses of collection, including, without limitation, reasonable attorney’s
fees, expenses and disbursements. No course of dealing and no delay on the part
of the Lender or its agents in exercising any rights shall operate as a waiver
thereof or otherwise prejudice the Lender’s or its agent’s rights. No right
conferred hereby or by the Notes or any other Transaction Document upon any
holder thereof shall be exclusive of any other right referred to herein or
therein or now available at law or in equity, by statute or otherwise.

 

14



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

To the greatest extent permitted by applicable law, the Obligors agree jointly
and severally to indemnify the Lender and each of its officers, directors,
agents, partners and stockholders, against and hold it and them harmless from
all Losses arising out of or resulting from: (i) the breach of any
representation or warranty of the Obligors in any Transaction Document or in any
agreement, certificate or instrument delivered pursuant thereto; (ii) the breach
of any agreement by the Obligors contained in any Transaction Document or any
agreement, certificate of instrument delivered pursuant thereto; (iii) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement.

ARTICLE IX

AMENDMENT AND WAIVER

No amendment of any provision of this Agreement, including any amendment of this
Article IX, shall be valid unless the same shall be in writing and signed by the
Obligors and the Lender. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder or under any
other Transaction Document, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or thereunder or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.

ARTICLE X

MISCELLANEOUS

10.1. GOVERNING LAW

This Agreement and the rights of the parties hereunder shall be governed in all
respects by the laws of the State of New York wherein the terms of this
Agreement were negotiated, excluding to the greatest extent permitted by law any
rule of law that would cause the application of the laws of any jurisdiction
other than the State of New York.

10.2. SUCCESSORS AND ASSIGNS

Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding upon and enforceable by and against, the
parties hereto and their respective successors, assigns, heirs, executors and
administrators. No party may assign any of its rights hereunder without the
prior written consent of the other parties; provided, however, that the Lender
may assign any of its rights under any of the Transaction Documents to (a) any
Affiliate of the Lender or (b) any Person to whom such Lender shall transfer the
Notes, provided, that in each case the transferee will be subject to the
applicable terms of the Transaction Documents to the same extent as if such
transferee were an original Lender hereunder.

10.3. ENTIRE AGREEMENT

This Agreement (including the Exhibits and/or Schedules hereto), the other
Transaction Documents and any other documents delivered pursuant hereto and
simultaneously herewith constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof.

 

15



--------------------------------------------------------------------------------

10.4. NOTICES

All notices, demands or other communications given hereunder shall be in writing
and shall be sufficiently given if transmitted by facsimile or delivered either
personally or by a nationally recognized courier service marked for next
business day delivery or sent in a sealed envelope by first class mail, postage
prepaid and either registered or certified, return receipt requested, addressed
as follows:

(a) if to the Company:

MOSCOW CABLECOM CORP.

153 East 53rd Street, 58th Floor,

New York, NY 10022

Attention: Chief Financial Officer

Facsimile: 860-298-0685

(b) if to the Borrower:

ZAO COMCOR-TV

Neglinnaya Street, 17, Building 2

103051, Moscow, Russian Federation

Attention: Mr. Mikhail Silin

General Director

Facsimile: 7-495-231-3086

(b) if to the Lender:

RME FINANCE LTD

3, Chrysanthou Mylona Street

P.C. 3030, Limassol

Republic of Cyprus

Attention: Director

with a copy to:

RME MANAGEMENT LIMITED

Representative Office in Russia

Obraztsova Street, 4A

Moscow 127055, Russian Federation

Attention: Head of Representative Office

Facsimile: 7-495-657-9672

Any such notice, demand or communication shall be deemed to have been given
(i) on the date of delivery, if delivered personally, (ii) on the date of
facsimile transmission, receipt confirmed, (iii) one business day after delivery
to a nationally recognized overnight courier service, if marked for next day
delivery, or (iv) five business days after the date of mailing, if mailed.

(c) Copies of any notice, demand or communication given to the Company and the
Borrower shall also be delivered to Porzio, Bromberg & Newman P.C., 156 W. 56th
Street, New York, New York 10019, Attn: Christopher F. Schultz, Esq., or such
other address as may be directed.

 

16



--------------------------------------------------------------------------------

10.5. DELAYS, OMISSIONS OR WAIVERS

No delay or omission to exercise any right, power or remedy accruing to the
Lender upon any breach or default of the Obligors under this Agreement shall
impair any such right, power or remedy of the Lender nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence, therein, or of
or in any similar breach or default thereafter occurring. Any permit, consent or
approval of any kind or character on the part of the Lender of any breach or
default under this Agreement must be made in writing and shall be effective only
to the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to the Lender, shall be
cumulative and not alternative. The Lender shall have all other rights and
remedies not inconsistent herewith as provided under the Uniform Commercial Code
in effect from time to time, by law, or in equity. No exercise by the Lender of
one right or remedy shall be deemed an election, and no waiver by the Lender of
any Event of Default shall be deemed a continuing waiver.

10.6. INDEPENDENCE OF COVENANTS AND REPRESENTATIONS AND WARRANTIES

All covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default. In addition, all representations and warranties
hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of or a breach
of a representation and warranty hereunder.

10.7. RIGHTS AND OBLIGATIONS; SEVERABILITY

Unless otherwise expressly provided herein, the Lender’s rights and obligations
hereunder are several rights and obligations, not rights and obligations jointly
held with any other Person. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

10.8. JURISDICTION

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (the “Court”) in any action
or proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents to which it is a party or to whose benefit it is entitled,
or for recognition or enforcement of any judgment, and each of the parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Transaction Documents in the
courts of any other jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or in relation to this Agreement or any other Transaction
Document to which it is a party in such Court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in such
Court.

10.9. WAIVER OF JURY TRIAL

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT OR THE ACTIONS
OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

17



--------------------------------------------------------------------------------

10.10. TITLES AND SUBTITLES

The titles of the articles, sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

10.11. COUNTERPARTS

This Agreement may be executed in any number of counterparts, including by
facsimile copy, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

10.12. MARSHALLING; RECOURSE TO SECURITY; PAYMENTS SET ASIDE

The Lender shall not be under any obligation to marshal any assets in favor of
the Obligors or any of its Affiliates or any other party or against or in
payment of any or all of the Loans or other obligations hereunder. Recourse to
security shall not be required at any time. To the extent that the Borrower
makes a payment or payments to the Lender or the Lender enforces its security
interests, if any, or exercises its rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

10.13. ENGLISH LANGUAGE VERSION CONTROLS

The parties may execute a copy of this Agreement in both the English and the
Russian language. The parties hereto acknowledge and agree that, in the event of
a discrepancy or conflict, between the English and the Russian language
versions, in all cases, the English language version shall control and prevail
in all respects.

ARTICLE XI

CERTAIN DEFINED TERMS

For purposes of this Agreement, the following terms have the meanings indicated
(unless otherwise expressly provided herein):

“2004 Facility Agreement” means that certain Facility Agreement, dated as of
August 24, 2004 by and among the RME FINANCE LTD, formerly known as AMATOLA
ENTERPRISES LIMITED, the Company, the Borrower, and the other parties thereto,
as the same may be amended, modified, supplemented or restated from time to
time.

“Affiliate” has the meaning specified in Rule 501(b) under the Securities Act.

“Availability End Date” means the earliest to occur of: (a) October 31, 2007,
(b) the occurrence of an Event of Default, (c) the date that is ninety (90) days
after the effective date of a termination of the Merger Agreement pursuant to
Sections 9.1 or 9.3 thereof (other than a termination pursuant to
Section 9.3(e)), (d) the date that is sixty (60) days after the effective date
of a termination of the Merger Agreement pursuant to Section 9.2 thereof,
(e) the effective date of a termination of the Merger Agreement pursuant to
Sections 9.3(e) or Section 9.4 thereof, or (f) the occurrence of the Closing, as
that term is defined in the Merger Agreement.

 

18



--------------------------------------------------------------------------------

“Benefit Plans” shall mean with respect to the Company and each Subsidiary of
the Company, (i) all employee benefit plans (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended ERISA, (ii) each
loan to any current or former non-officer employee, officer or directors or
director and any stock option, stock purchase, phantom stock, stock appreciation
right, equity based award, supplemental retirement, severance, termination,
change in control, sabbatical, medical, dental, vision care, disability,
employee relocation, cafeteria benefit (Code Section 125) or dependent care
(Code Section 129), life insurance or accident insurance plans, programs or
arrangements, (iii) all bonus, pension, profit sharing, savings, deferred
compensation or incentive plans, programs, policies, agreements or arrangements,
(iv) other fringe, welfare or employee benefit plans, programs, policies,
agreements or arrangements, and (v) any current or former employment or,
consulting, retention, executive compensation or severance agreements or
arrangements, written or otherwise, for the benefit of, or relating to, any
present or former employee, consultant or director of the Company with respect
to which the Company or any Company Subsidiary has or could reasonably have any
liability.

“Board of Directors” means the board of directors of an Obligor.

“Business Day” shall mean any day other than a Saturday, Sunday, U.S. Federal
holiday or any other day on which banking institutions in New York City, United
States of America or Moscow, Russian Federation, are authorized or obligated by
Law to be closed.

“Change of Control” means the occurrence of any of the following: (a) the
Borrower ceases to be a wholly-owned Subsidiary of the Company; (b) any “person”
or “group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of Voting Stock then outstanding of
the Company, empowering such “person” or “group” to elect a majority of the
Board of Directors of the Company, who did not have such power before such
transaction, (c) an Obligor consolidates with, or merges with or into, another
Person (other than a direct or indirect wholly owned Subsidiary where the
Obligor is the surviving entity and no default or Event of Default exists or
would exist immediately after giving effect thereto) or sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of an
Obligor’s assets or the assets of the Company and its Subsidiaries taken as a
whole to any Person, or any Person consolidates with, or merges with or into, an
Obligor, in any such event pursuant to a transaction in which the outstanding
Voting Stock of the Obligor, as the case may be, is converted into or exchanged
for cash, securities or other property, or (d) an Obligor, either individually
or in conjunction with one or more Subsidiaries sells, assigns, conveys,
transfers, leases or otherwise disposes of, or the Subsidiaries sell, assign,
convey, transfer, lease or otherwise dispose of, all or substantially all of the
properties and assets of the Company and its Subsidiaries, taken as a whole
(either in one transaction or a series of related transactions), including
capital stock of the Subsidiaries, to any Person (other than an Obligor or a
wholly owned Subsidiary of an Obligor), provided that the aforesaid shall not
apply to any merger or consolidation of an Obligor or the Subsidiaries with the
Lender or any Affiliate of the Lender. For purposes of this definition, the term
“Voting Stock” of an Obligor means securities of any class of capital stock of
such Obligor entitling the holders thereof to vote in the election of members of
the Board of Directors.

“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Code shall be deemed to include any corresponding provisions of future law.

“Common Stock” means the common stock, $0.01 par value, of the Company (now or
hereafter issued).

“Company Options” means outstanding stock option to purchase shares of Common
Stock

“Company Reports” means each registration statement, report, notification, proxy
statement or information statement filed by the Company since December 31, 2003
including without limitation the Company’s Annual Reports on Form 10-K for the
years ended December 31, 2003, December 31, 2004 and December 31, 2005,
respectively, and the Company’s Reports on Form 10-Q for the quarterly periods
ended March 31, 2004, June 30, 2004, September 30, 2004, March 31,
2005, June 30, 2005, September 30, 2005, March 31, 2006, June 30, 2006, and
September 30, 2006, respectively and the Company’s reports on Form 8-K, each in
the form (including exhibits, annexes and any amendments thereto) filed with the
SEC, together with any such reports filed subsequent to the date hereof.

 

19



--------------------------------------------------------------------------------

“Company Warrants” means each warrant to purchase shares of Common Stock

“Contracts” means any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation, whether written or oral.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations. Any reference herein to a specific section, rule
or regulation of ERISA shall be deemed to include any corresponding provisions
of future law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Exchange Act shall be deemed to include any corresponding
provisions of future law.

“Funding Date” means any date on which a Loan is made to or on account of the
Borrower under this Agreement.

“GAAP” means generally accepted accounting principles in the United States.

“Guaranty” means the Continuing Unconditional Guaranty, dated as of the date
hereof, by the Company in favor of the Lender, as the same may be amended,
modified, supplemented, restated or extended from time to time.

“Intellectual Property” means any and all patents, patent applications,
trademarks, copyrights, trademark registrations and applications therefore,
patent, trademark or trade name licenses, service marks, domain names, contracts
with employees or others relating in whole or in part to disclosure, assignment
or patenting of any inventions, discoveries, improvements, processes, formulae
or other know-how, and all patent, trademark or trade names or copyright
licenses which are in force.

“IRS” means the Internal Revenue Service.

“Laws” means any federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
order, edict, judgment, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any governmental entity.

“Lien” means with respect to any asset (including any security) any option,
claim, mortgage, lien, pledge, charge, security interest or encumbrance or
restrictions of any kind in respect of such asset, other than: (i) statutory
Liens of landlords, statutory Liens of banks and statutory rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, retention of title arrangements and other Liens imposed by law,
in each case incurred in the ordinary course of business (A) for amounts not yet
overdue or (B) for amounts that are overdue and that (in the case of such
amounts overdue for a period in excess of 30 days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, will have been made for any such contested amounts and such
Liens do not have priority over any Liens of Lender; (ii) easements,
rights-of-way, restrictions, encroachments, and other minor defects or
irregularities in title with respect to real property, in each case which do not
and will not interfere in any material respect with the ordinary conduct of the
business of the Company or any Subsidiary; (iii) any zoning or similar law or
right reserved to or vested in any governmental office or agency to control or
regulate the use of any real property; and (iv) Liens that do not either
adversely affect the value of the real property subject to such Lien or prohibit
or interfere with the operations of that real property or the business of the
Company or the Subsidiaries.

 

20



--------------------------------------------------------------------------------

“Losses” means any claims, losses, damages, liabilities (or actions in respect
thereof), obligations, penalties, awards, judgments, expenses (including,
without limitation, reasonable fees and expenses of counsel) or disbursements.

“Material Adverse Effect” means any state of facts, change, development, event,
effect, condition or occurrence (including, without limitation, any breach of a
representation or warranty contained herein by the Company) that, individually
or in the aggregate, materially and adversely affects (i) the business, assets,
liabilities, property, financial condition or results of operations of the
Company, the Borrower and their respective Subsidiaries, taken as a whole or
(ii) the ability of the Company or its Subsidiaries to perform its obligations
hereunder or under the Notes the Guaranty or the other Transaction Documents,
provided, however, that none of the following shall be deemed in and of
themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account, alone or in combination, in determining
whether there has been or will be, a Material Adverse Effect: (1) any change in
general economic or political conditions not specifically relating to the
Company or the Borrower and not disproportionately adversely affecting the
Company or the Borrower, (2) any change in prevailing interest rates or currency
exchange rates, (3) any change in GAAP, (4) any change proximately resulting
from the execution of the Merger Agreement, the consummation of the transactions
contemplated thereby and the announcement thereof, and (5) any change resulting
from the Company’s failure to meet internal forecasts or third party analyst
estimates or projections, provided however that the exception in this clause
(5) shall not in any way prevent or otherwise affect a determination that any
change, effect, event, occurrence, state of facts or development underlying such
failure constitutes a Material Adverse Effect.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of the date
hereof, by and among Renova Media Enterprises Ltd., the Company and Galaxy
Merger Sub Corporation, a Delaware corporation, as the same may be amended,
modified or supplemented from time to time in accordance with the terms thereof.

“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Preferred Stock” means the Series A Stock and the Series B Stock.

“SEC” means the Securities and Exchange Commission.

“SEC Reports” means any reports, statements, releases or other documents
required to be filed by the Borrower with the SEC under the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended, and any
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future law.

“Senior Debt” means any and all loans, advances, obligations and liabilities of
the Company and the Borrower now existing or hereafter arising, primary or
secondary, arising under or relating to the 2004 Facility Agreement, any Finance
Document (as that term is defined in the 2004 Facility Agreement) and any and
all documents, instruments and agreements entered into in connection therewith,
in each case as amended from time to time including (i) all principal of and
interest (including any interest which accrues after the commencement of any
case, proceeding or other actions relating to the bankruptcy, insolvency or
reorganization of the Borrower, the Company or any other “Obligor” as that term
is defined therein) on any loans or other extensions of credit under the 2004
Facility Agreement, or any notes or instruments issued thereunder and any and
all costs of collection, fees and expenses associated therewith, (ii) all other
amounts payable by the Borrower, the Company or any other Obligor thereunder.

“Series A Stock” means the Series A Convertible Preferred Stock, $.01 par value,
of the Company (now or hereafter issued).

“Series B Stock” means the Series B Convertible Preferred Stock, $.01 par value,
of the Company (now or hereafter issued).

 

21



--------------------------------------------------------------------------------

“Subsidiary” means any entity in which the Company or the Borrower, directly or
indirectly, owns securities having a majority of the voting power in the
election of directors or persons serving equivalent functions.

“Tax” (including, with correlative meaning, the term “Taxes”) shall mean all
U.S. federal, state, local and foreign (including taxes imposed by the Russian
Federation and the City of Moscow) income, profits, franchise, gross receipts,
environmental, customs duty, capital stock, severances, stamp, payroll, sales,
employment, unemployment, disability, use, property, withholding, excise,
production, value added, occupancy and other taxes, duties or assessments of any
nature whatsoever, together with all interest, penalties and additions imposed
with respect to such amounts and any interest in respect of such penalties and
additions, whether disputed or not.

“Tax Return” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be filed
with, or supplied to, any Tax authority under applicable Law.

“Total Commitment” means an extension of credit in an amount not to exceed
Forty-Five Million Dollars (US$45,000,000.00), minus an amount equal to the
aggregate Warrant Proceeds paid to the Company after the date hereof.

“Tranche Commitment” means, as of any date of determination, an amount equal to:
(a) Five Million Dollars (US$5,000,000.00), minus (b) the quotient obtained by
dividing (i) the aggregate amount of Warrant Proceeds paid to the Company
between the Closing Date and such date of determination, by (ii) the difference
between 9 and the number of tranches of Loans funded prior to such date of
determination.

“Transaction Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Guaranty, and (d) any other document, instrument or agreement entered
into in connection with this Agreement, all as amended, modified, supplemented,
restated or extended from time to time.

“Warrant Proceeds” means the cash proceeds paid to the Company by Renova Media
Enterprises Ltd. or any of its affiliates, or their successor or assigns, in
connection with the exercise of warrants issued by the Company to purchase its
capital stock.

[Remainder of Page Left Blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MOSCOW CABLECOM CORP. By:  

/s/ Andrew Intrater

Name:   Andrew Intrater Title:   Chairman ZAO COMCOR-TV By:  

/s/ Mikhail Silin

Name:   Mikhail Silin Title:   General Director By:  

/s/ Elena Shatalova

Name:   Elena Shatalova Title:   Chief Accountant RME FINANCE LTD By:  

/s/ Vladimir Kuznetsov

Name:   Vladimir Kuznetsov Title:   Attorney in Fact

Signature Page to Bridge Facility Agreement



--------------------------------------------------------------------------------

EXHIBIT A

TO BRIDGE FACILITY AGREEMENT

FORM OF

SUBORDINATED PROMISSORY NOTE

THIS SUBORDINATED PROMISSORY NOTE IS SUBORDINATED IN ALL RESPECTS TO THE
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OWING BY THE BORROWER ARISING UNDER OR
IN CONNECTION WITH THAT CERTAIN FACILITY AGREEMENT DATED AS OF AUGUST 26, 2004,
AS AMENDED FROM TIME TO TIME (THE “FACILITY AGREEMENT”), AND MAY BE COLLECTED
AND ENFORCED ONLY IN ACCORDANCE WITH THE TERMS OF THE SUBORDINATION AGREEMENT,
DATED AS OF FEBRUARY 21, 2007, BY AND AMONG THE HOLDER, AS DEFINED BELOW, AND
THE AGENT UNDER THE FACILITY AGREEMENT (THE “SUBORDINATION AGREEMENT”).

TRANCHE     

SUBORDINATED PROMISSORY NOTE

ZAO COMCOR-TV

 

$                             

   No. N-    

                         , 2007

ZAO COMCOR-TV, a corporation organized under the laws of the Russian Federation
(the “Borrower”), for value received, hereby promises to pay to the order of RME
FINANCE LTD, a company incorporated under the laws of Cyprus, or its registered
assigns (the “Holder”), on the Maturity Date, the principal amount of
[                        ] ($            ), as adjusted from time to time
pursuant to the terms hereof (the “Principal Amount”) and all accrued but unpaid
interest thereon as hereinafter provided.

This Tranche     Subordinated Promissory Note (this “Note”) was issued by the
Borrower pursuant to a certain Bridge Facility Agreement dated as of
February 21, 2007 among Moscow CableCom Corp. (the “Company” and together with
the Borrower, the “Obligors”), the Borrower and the Holder (together with the
Schedules and Exhibits thereto, the “Loan Agreement”). The Holder is entitled to
the benefits of the Loan Agreement, including, without limitation, the rights
upon the occurrence and during the continuance of an Event of Default and the
benefits of guaranties referred to therein or below. Reference is made to the
Loan Agreement and the documents entered into pursuant thereto or in connection
therewith with respect to certain additional rights of the Holder and
obligations of the Obligors and the Subsidiaries not expressly set forth herein.
Capitalized terms used herein but not otherwise defined herein shall have the
meaning ascribed thereto in the Loan Agreement. All such rights of Holder and
obligations of Borrower set forth in the Loan Agreement are incorporated herein
by reference.

ARTICLE I

PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT

1.1. Payment of the Principal Amount and accrued interest on this Note shall be
made in cash, in immediately available funds, in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts. Interest (computed on the basis of a
360-day year of twelve 30-day months) shall accrue on the unpaid portion of the
Principal Amount from time to time outstanding at the Stated Interest Rate (as
defined below), and shall be, at the option of the Borrower (unless required to
be paid earlier by the terms of the Loan Agreement): (a) upon not less than five
(5) Business Days’ prior written notice to the Holder, paid by the Borrower to
the Holder in arrears on the last day of each calendar quarter, or (b) if not
paid pursuant to clause (a) above, capitalized with, and added to, the Principal
Amount on the last day of

 

1



--------------------------------------------------------------------------------

each calendar quarter, and shall thereafter be deemed for all purposes to be a
part of the Principal Amount (and the Principal Amount shall be increased by the
amount of such capitalized interest at the end of such calendar quarter). On the
Maturity Date the outstanding Principal Amount, as so adjusted, together with
all accrued and unpaid interest thereon, and all other amounts due hereunder or
under the other Transaction Documents shall be immediately due and payable. Both
principal hereof and interest hereon are payable at such address as the Holder
shall designate from time to time by written notice to the Borrower. The
Borrower will pay or cause to be paid all sums becoming due hereon for principal
and interest by check or wire transfer, at the Holder’s election, and, without
any requirement for the presentation of this Note or making any notation
thereon, except that the Holder hereof agrees that, subject to Section 3.10
hereof, it shall surrender this Note to the Borrower for cancellation promptly
following payment of the final amount due. Prior to any sale or other
disposition of this instrument, the Holder hereof agrees to endorse hereon the
amount of principal paid hereon and the last date to which interest has been
paid hereon and to notify the Borrower of the name and address of the
transferee; provided however, failure to provide such notice shall not impair or
limit Holder’s rights or remedies hereunder. As used herein, the “Stated
Interest Rate” means the rate of (i) ten percent (10%) per annum prior to the
occurrence of an Event of Default, and (ii) thirteen percent (13%) per annum
after the occurrence of an Event of Default and during the continuance thereof
(regardless of whether the Loans have been accelerated), in each case subject to
the limitations of applicable law.

1.2. If this Note or any portion hereof becomes due and payable on a Saturday,
Sunday or public holiday under the laws of the State of New York, the due date
hereof shall be extended to the next succeeding full business day and interest
shall be payable at the Stated Interest Rate per annum during such extension.
All payments received by the Holder shall be applied first to the payment of all
accrued interest payable hereunder or in such other order as Holder shall
determine in its sole discretion.

1.3 Subject to the restrictions imposed under the Subordination Agreement, the
Borrower shall have the right to prepay the Principal Amount of this Note, in
whole or in part, at any time without penalty or premium, subject to
Section 2.2(a) of the Loan Agreement. Any prepayment of principal shall be
accompanied by a payment of all interest accrued and unpaid on the portion of
the principal amount being prepaid. In addition, this Note is subject to
mandatory prepayment as provided in the Loan Agreement.

ARTICLE II

[RESERVED]

ARTICLE III

MISCELLANEOUS

3.1. Default. Subject to the terms of the Loan Agreement, upon the occurrence of
any one or more of the Events of Default specified in the Loan Agreement all
amounts then remaining unpaid on this Note may be declared to be, or
automatically become, immediately due and payable as provided in the Loan
Agreement.

3.2. Collection Costs. In the event that this Note shall be placed in the hands
of an attorney for collection by reason of any event of default hereunder, the
undersigned agrees to pay reasonable attorney’s fees, expenses and disbursements
and any other reasonable expenses incurred by the Holder or its agent in
connection with the collection of this Note. In addition, the undersigned shall
be responsible for all other expenses of the Holder and its agent, if any, to
the extent provided by the Loan Agreement.

3.3. Rights Cumulative; Specific Performances. The rights, powers and remedies
given to the Holder under this Note shall be in addition to all rights, powers
and remedies given to it by virtue of the Loan Agreement, Transaction Documents,
any document or instrument executed in connection therewith, or any statute,
regulation or other applicable law.

 

2



--------------------------------------------------------------------------------

3.4. No Waivers. Any forbearance, omission, failure or delay by the Holder in
exercising any right, power or remedy under this Note, the Loan Agreement, any
documents or instruments executed in connection therewith or otherwise available
to the Holder shall not be deemed to be a waiver of such right, power or remedy,
nor shall any single or partial exercise of any right, power or remedy preclude
the further exercise thereof.

3.5. Amendments in Writing. Subject to the terms of the Loan Agreement, no
amendment, modification or waiver of any provision of this Note shall be
effective unless it shall be in writing and signed by the Holder, and any such
amendment, modification or waiver shall apply only in the specific instance for
which given.

3.6. Governing Law; Jurisdiction. (a) This Note and the rights of the holders
hereof shall be governed by, and construed in accordance with, the laws of the
State of New York wherein the terms of this Note were negotiated, excluding to
the greatest extent permitted by law any rule of law that would cause the
application of the laws of any jurisdiction other than the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (the “Court”) in any action
or proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents to which it is a party or to whose benefit it is entitled,
or for recognition or enforcement of any judgment, and each of the parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Transaction Documents in the
courts of any other jurisdiction.

(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or in relation to this Agreement or any other Transaction
Document to which it is a party in such Court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in such
Court.

3.7. No Counterclaims. The Borrower waives the right to interpose counterclaims
or set-offs of any kind and description in any litigation arising hereunder
(whether or not arising out of or relating to this Note).

3.8. Successors. The term “Holder” as used herein shall be deemed to include the
Holder and its successors, endorsees and assigns.

3.9. Certain Waivers. The Borrower hereby waives presentment, demand for
payment, protest, notice of protest and notice of non-payment hereof.

3.10. Mutilated, Lost, Stolen or Destroyed Notes. In case this Note shall be
mutilated, lost, stolen or destroyed, the Borrower shall issue and deliver in
exchange and substitution for and upon cancellation of the mutilated Note, or in
lieu of and substitution for the Note, mutilated, lost, stolen or destroyed, a
new Note of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence reasonably satisfactory to the Borrower of such
loss, theft or destruction and an indemnity, if requested, also reasonably
satisfactory to it (but without requirement of posting any bond).

3.11. Maintenance of Office. The Borrower covenants and agrees that so long as
this Note shall be outstanding, it will maintain its principal office at the
address set forth in Section 10.4 of the Loan Agreement (or such other place as
the Borrower may designate in writing at least 30 days prior to any change of
location of such office to the Holder of this Note) where notices, presentations
and demands to or upon the Borrower in respect of this Note may be given or
made.

 

3



--------------------------------------------------------------------------------

3.12. WAIVER OF JURY TRIAL. THE BORROWER IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

IN WITNESS WHEREOF, ZAO COMCOR-TV has caused this Note to be signed by its
authorized officer and to be dated the day and year first above written.

 

ATTEST [SEAL]   ZAO COMCOR-TV.   By:  

 

 

Name:

Title:

 

 

4



--------------------------------------------------------------------------------

ATTACHMENT I

TO TRANCHE      PROMISSORY NOTE

Assignment

For value received, the undersigned hereby assigns subject to the provisions of
the Loan Agreement, to              $                             principal
amount of the Subordinated Promissory Note evidenced hereby and hereby
irrevocably appoints                              attorney to transfer the Note
on the books of the within named corporation with full power of substitution in
the premises.

Dated:

In the presence of:

 

_________________________    _______

 

5